Name: Council Regulation (EEC) No 1943/91 of 13 June 1991 amending Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy;  plant product
 Date Published: nan

 4. 7. 91 Official Journal of the European Communities No L 175/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1943/91 , of 13 June 1991 amending Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ^), Having regard to the opinion of the Economic and Social Committee (3), Whereas a tariff classification error relating to the products under CN code 0811 containing added sugar should be corrected in Regulation (EEC) No 426/86 (4), as last amended by Regulation (EEC) No 2201 /90 (*) ; whereas, in order to take account of the trends in trade, the tariff descriptions of the products and, as a result, the aforementioned Regulation should be amended ; Whereas the completion of the single market makes it necessary to abolish any national quantitative restrictions or any measure having equivalent effect ; Whereas trends in trade make it necessary to revise the list of products for which an import licence must be submitted for their release for free circulation within the Community, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 426/86 is hereby amended as follows : 1 . In Article 1 ( 1 ), under the headings 'CN code' and 'Description of goods':  under (a) : CN code 0811 and the corresponding description of goods shall be replaced by the following : 'ex 0811 Fruit, uncooked or cooked by steaming or boiling in water, frozen , not containing added sugar or other sweetening matter',  under (b) : (i) the following shall be inserted before CN code 'ex 1 302 20' : 'ex 0811 Fruit, uncooked or cooked by steaming or boiling in water, frozen, containing added sugar or other sweetening matter' ; 0 OJ No C 75, 20 . 3 . 1991 , p. 29 . (2) OJ No C 129, 20. 5. 1991 . O OJ No C 120, 6. 5 . 1991 , p. 33 . (4) OJ No L 49, 27. 2. 1986, p. 1 . I s) OJ No L 201 , 31 . 7 . 1990, p. 1 . No L 175/2 Official Journal of the European Communities 4. 7. 91 (11) CN code ex 2005 and the corresponding description of goods shall be replaced by the following : 'ex 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, excluding olives of subheading 2005 70 00, sweet corn {Zea mays var. saccharatd) of subheading 2005 80 00 and fruit of the genus Capsicum other than sweet peppers or pimentos of subheading 2005 90 10 and potatoes, prepared or preserved in the form of flour, meal or flakes falling within CN code 2005 20 10 ' ; 2 . Article 1 7 (3) shall be deleted ; 3 . In Annex I, Part A, CN code ex 2002 10 00 and the corresponding description of goods shall be replaced by the following : '2002 10 10 Tomatoes, peeled, whole or in pieces ; 2002 10 90 Peeled tomatoes, not peeled, whole or in pieces ; ex 2002 10 90 Crush or pizza sauce ex 2002 90 Other (crush or pizza sauce)' ; 4 . In Annex II : (i) CN code 2008 99 31 and the corresponding description of goods shall be replaced by the following :  Of an actual alcoholic strength by a mass not exceeding 11,85 % mas : 2008 99 25        Passion fruit and guavas 2008 99 27 - Other'; (ii) CN code 2008 99 49 and the corresponding description of goods shall be replaced by the following :  Other : 2008 99 46       Passion fruit, guavas and tamarinds 2008 99 48 Other' ; (iii) CN code 2008 99 59 and the corresponding description of goods shall be replaced by the following : ' Other : 2008 99 61       Passion fruit and guavas 2008 99 69 Other' ; 5 . In Annex III : (i) CN code 2008 99 33 and the corresponding description of goods shall be replaced by the following :  Other : 2008 99 32       Passion fruit and guavas 2008 99 34 Other ; (ii) CN code 2009 80 31 and the corresponding description of goods shall be replaced by the following : '     Of a value not exceeding ECU 30 per 1 00 kg net weight : 2009 80 32      Passion fruit and guavas 2009 80 34 Other' ; (iii) CN code 2009 80 91 and the corresponding description of goods shall be replaced by the following :  With an added sugar content exceeding 30 % by weight : 2009 80 83       Passion fruit and guavas 2009 80 85 Other' ; 6 . Annex IV shall be replaced by the Annex hereto. 4. 7. 91 Official Journal of the European Communities No L 175/3 Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY No L 175/4 Official Journal of the European Communities 4. 7 . 91 ANNEX 'ANNEX IV CN code Description of goods 0710 21 00 Peas (Pisum sativum), uncooked or cooked by steaming of boiling in water, frozen 0711 90 50 Mushrooms, provisionally preserved, but unsuitable in that state for immediate consumption 0806 20 12 0806 20 18 0806 20 92 0806 20 98 ' Dried grapes 'sultanas' Dried grapes 'other' 0811 11 10 Strawberries, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter ex 0811 20 11 ex 0811 20 19 0811 20 31 Raspberries, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter ex 0811 90 10 ex 0811 90 30 ex 0811 90 90 Cherries, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter 0812 10 00 Cherries, provisionally preserved, but unsuitable in that state for immediate consump ­ tion 0812 20 00 Strawberries, provisionally preserved, but unsuitable in that state for immediate consumption 0812 90 60 Raspberries, provisionally preserved, but unsuitable in that state for immediate consumption 0813 20 00 Dried prunes 0813 30 00 Dried apples 2001 90 50 Mushrooms, prepared or preserved by vinegar or acetic acid 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid 2003 10 Mushrooms prepared or preserved otherwise than by vinegar or acetic acid 2004 90 50 Peas (Pisum sativum) and immature beans prepared or preserved otherwise than by vinegar or acetic acid, frozen 2005 40 00 ex 2005 59 00 Peas (Pisum sativum) and immature beans prepared or preserved otherwise than by vinegar or acetic acid, not frozen 2005 60 00 Asparagus, prepared or preserved otherwise than by vinegar or acetic acid, not frozen Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes , being cooked preparations, whether or not containing added sugar or other sweetening matter 2007 99 33 2007 99 35 ex 2007 99 59 ex 2007 99 90 Of strawberries Of raspberries J Of strawberries and raspberries 2008 40 51 2008 40 59 2008 40 71 2008 40 79 2008 40 91 2008 40 99 Pears otherwise prepared or preserved 2008 50 61 2008 50 69 2008 50 71 2008 50 79 2008 50 91 2008 50 99 Apricots otherwise prepared or preserved 4. 7. 91 Official Journal of the European Communities No L 175/5 CN code Description of goods 2008 60 51 Cherries otherwise prepared or preserved 2008 60 59 2008 60 61 I 2008 60 69 \ 2008 60 71 2008 60 79 \ 2008 60 91 2008 60 99 2008 70 61 Peaches otherwise prepared or preserved 2008 70 69 I 2008 70 71 I 2008 70 79 2008 80 50 Strawberries otherwise prepared or preserved 2008 80 70 2008 80 91 2008 80 99 ex 2008 99 48 Raspberries otherwise prepared or preserved ex 2008 99 69 ex 2008 99 99 ex 2009 80 34 Cherry juice' ex 2009 80 39 ex 2009 80 80 ex 2009 80 85 ex 2009 80 93 ex 2009 80 99